DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 7/31/2020, wherein:
Claims 1-20 are currently pending and have been examined.

Claim Objections
Dependent claims 18-20 recite the limitation: “The computer readable carrier medium”.  However, independent claim 16 only includes a reference to a “non-transitory computer readable storage medium”.  It is believed that the limitation “the computer readable carrier medium” should be “the computer readable storage medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method, system, and medium for failure recovery timing in a manufacturing process which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including sales activities and behaviors.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: failure recovery timing.  The steps of: receiving identification of a current repair process, within a manufacturing process, for a failed product associated with a first scheduled shipment; associating a first set of parameter values with the current repair process, wherein one or more of the parameter values within the first set are obtained using information characterizing previous repair processes for products similar to the failed product; predicting a degree of shipment delay, resulting from the current repair process, for the first scheduled shipment, wherein predicting the degree of shipment delay comprises applying a model to the first set of parameter values; and based on the degree of shipment delay, formulating a proposed action, wherein the proposed action comprises at least one of waiting for completion of the current repair process, replacing the failed product with an alternative product undergoing the manufacturing process, wherein the alternative product is associated with a second scheduled shipment, or initiating production of a new product to replace the failed product, when considered collectively as an ordered combination, recite the abstract idea of failure recovery timing. 
For independent claim 10, the claim recites an abstract idea of: failure recovery timing. The steps of: receive identification of a current repair process, within a manufacturing process, for a failed product associated with a first scheduled shipment, associate a first set of parameter values with the current repair process, wherein one or more of the parameter values within the first set are obtained using information characterizing previous repair processes for products similar to the failed product, predict a degree of shipment delay, resulting from the current repair process, for the first scheduled shipment, wherein predicting the degree of shipment delay comprises applying a model to the first set of parameter values, and based on the degree of shipment delay, formulate a proposed action, wherein the proposed action comprises at least one of waiting for completion of the current repair process, replacing the failed product with an alternative product undergoing the manufacturing process, wherein the alternative product is associated with a second scheduled shipment, or initiating production of a new product to replace the failed product, when considered collectively as an ordered combination, recite the abstract idea of failure recovery timing.
For independent claim 16, the claim recites an abstract idea of: failure recovery timing. The steps of: receive identification of a current repair process, within a manufacturing process, for a failed product associated with a first scheduled shipment, associate a first set of parameter values with the current repair process, wherein one or more of the parameter values within the first set are obtained using information characterizing previous repair processes for products similar to the failed product, predict a degree of shipment delay, resulting from the current repair process, for the first scheduled shipment, wherein predicting the degree of shipment delay comprises applying a model to the first set of parameter values, and based on the degree of shipment delay, formulate a proposed action, wherein the proposed action comprises at least one of waiting for completion of the current repair process, replacing the failed product with an alternative product undergoing the manufacturing process, wherein the alternative product is associated with a second scheduled shipment, or initiating production of a new product to replace the failed product, when considered collectively as an ordered combination, recite the abstract idea of failure recovery timing.
Independent claims 1, 10, and 16, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including sales activities and behaviors.  For independent claim 1, the steps of: receiving identification of a current repair process, within a manufacturing process, for a failed product associated with a first scheduled shipment; associating a first set of parameter values with the current repair process, wherein one or more of the parameter values within the first set are obtained using information characterizing previous repair processes for products similar to the failed product; predicting a degree of shipment delay, resulting from the current repair process, for the first scheduled shipment, wherein predicting the degree of shipment delay comprises applying a model to the first set of parameter values; and based on the degree of shipment delay, formulating a proposed action, wherein the proposed action comprises at least one of waiting for completion of the current repair process, replacing the failed product with an alternative product undergoing the manufacturing process, wherein the alternative product is associated with a second scheduled shipment, or initiating production of a new product to replace the failed product, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 10 and 16 also recite Certain Methods of Organizing Human Activity.  Determining when to ship a product is a sales activity or behavior.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a first machine learning model, an information handling system, comprising: one or more processors; one or more non-transitory computer-readable storage media coupled to the one or more processors; and a plurality of instructions, encoded in the one or more computer-readable storage media and configured to cause the one or more processors to; a non-transitory computer readable storage medium having program instructions encoded therein, wherein the program instructions are executable”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-9, 11-15, and 17-20 recite similar limitations as independent claims 1, 10, and 16; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2, 4, 6, 11-13, and 17-19, the additional limitations of: formulating the proposed action comprises applying the model to a second set of parameter values; and one or more of the parameter values within the second set are obtained using information characterizing a product undergoing the manufacturing process but not associated with the first scheduled shipment; formulating the proposed action comprises applying the first model to a second set of parameter values; and one or more of the parameter values within the second set are obtained using information characterizing a product undergoing the manufacturing process but not associated with the first scheduled shipment; wherein one or more of the parameter values in the first set are obtained using a second model; and the second model is adapted to categorize the information characterizing previous repair processes; wherein the first set of parameter values comprises one or more conditional parameter values; and the conditional parameter values are obtained using information characterizing the current repair process, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these further describe the intermediate steps of the process used for formulating the proposed action.
In claims 3, 5, and 7, the limitations of: wherein the first machine learning model comprises a decision tree model; wherein the second machine learning model comprises a support vector machine; and wherein the conditional parameter values are obtained using a conditional distribution model, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these further describe the models used in the process.
In claims 8, 9, 14, 15, and 20, the limitations of: sending a description of the proposed action to a display screen of an information handling system, and sending a message describing the proposed action, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these steps describe sending information regarding the determined proposed action.  
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the first machine learning model, a decision tree model, a second machine learning model, a support vector machine, a conditional distribution model, a display screen of an information handling system, the information handling system, the processors, a display screen coupled to the one or more processors, the computer readable storage medium, and the computer readable carrier medium”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 10, and 16 only recite the additional elements of “a first machine learning model, an information handling system, comprising: one or more processors; one or more non-transitory computer-readable storage media coupled to the one or more processors; and a plurality of instructions, encoded in the one or more computer-readable storage media and configured to cause the one or more processors to; a non-transitory computer readable storage medium having program instructions encoded therein, wherein the program instructions are executable”.  A plain reading of Figures 2, 3, and 6, and associated descriptions in the specification in at least: para. 0016 stating “an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smartphone), server (e.g. blade server or rack server) a network storage device or a suitable device…and may include random access memory (RAM), on or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory)”, para. 0020 of the specification stating “failure recovery system 208 includes one or more network interfaces, a processor 304, memory 306, and data storage 208…memory 306 stores program instructions that when executed by processor 304 implement a categorization module 316”, para. 0021 of the specification stating “memory 306 may be implemented using a combination of volatile or non-volatile memory including random access memory (RAM) and read-only memory (ROM)”, and para. 0024 of the specification stating “categorization module 316 applies a machine learning model”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a first machine learning model, an information handling system, comprising: one or more processors; one or more non-transitory computer-readable storage media coupled to the one or more processors; and a plurality of instructions, encoded in the one or more computer-readable storage media and configured to cause the one or more processors to; a non-transitory computer readable storage medium having program instructions encoded therein, wherein the program instructions are executable” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 10, and 16 are directed to an abstract idea. 
Dependent claims 2-11, 13-19, and 20, recite similar additional elements as the independent claims including generic computer components, such as “the first machine learning model, a decision tree model, a second machine learning model, a support vector machine, a conditional distribution model, a display screen of an information handling system, the information handling system, the processors, a display screen coupled to the one or more processors, the computer readable storage medium, and the computer readable carrier medium”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 10, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a first machine learning model, an information handling system, comprising: one or more processors; one or more non-transitory computer-readable storage media coupled to the one or more processors; and a plurality of instructions, encoded in the one or more computer-readable storage media and configured to cause the one or more processors to; a non-transitory computer readable storage medium having program instructions encoded therein, wherein the program instructions are executable” to perform the steps of independent claim 1 for: receiving identification of a current repair process, within a manufacturing process, for a failed product associated with a first scheduled shipment; associating a first set of parameter values with the current repair process, wherein one or more of the parameter values within the first set are obtained using information characterizing previous repair processes for products similar to the failed product; predicting a degree of shipment delay, resulting from the current repair process, for the first scheduled shipment, wherein predicting the degree of shipment delay comprises applying a model to the first set of parameter values; and based on the degree of shipment delay, formulating a proposed action, wherein the proposed action comprises at least one of waiting for completion of the current repair process, replacing the failed product with an alternative product undergoing the manufacturing process, wherein the alternative product is associated with a second scheduled shipment, or initiating production of a new product to replace the failed product, and based on similar reasoning and rationale for the steps of independent claims 10 and 16, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “receiving identification of a current repair process…”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “associating a first set of parameter values…, predicting a degree of shipment delay…, and formulating a proposed action…”. Further, the use of a machine learning model fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). With respect to the machine learning model, the Examiner interprets this to be akin to analyzing information, as the model is merely being used as a tool to analyze the information, as shown in the prior art, it is well known in the field of finance to use machine learning to analyze data1.  Therefore, independent claims 1, 12, and 19 are not patent eligible.  
In addition, the dependent claims 2-9, 11-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the first machine learning model, a decision tree model, a second machine learning model, a support vector machine, a conditional distribution model, a display screen of an information handling system, the information handling system, the processors, a display screen coupled to the one or more processors, the computer readable storage medium, and the computer readable carrier medium” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 8, 9, 14, 15, and 20 recite limitations for: sending a description of the proposed action to a display screen…, and sending a message describing the proposed action…”, which are well understood and conventional functions for receiving or transmitting data over a network (see MPEP 2106(d)(ll).  Furthermore, the step for the display screen is merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and is only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  The dependent claims also recite various machine learning models such as a first machine learning model, a second machine learning model, a decision tree model, a support vector machine, and a conditional distribution model.  As previously stated, the use of the machine learning models fail to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to the additional elements (see MPEP 2106.05(h) Electric Power Group court decision).  For these reasons, dependent claims 2-9, 11-15, and 17-20 also are not patent eligible under 35 U.S.C. 101.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action. The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 10, and 16 over prior art.
The closest prior art of record is US 7,308,330 (hereinafter referred to as Jones), US 6,236,901 (hereinafter referred to as Goss), US 2006/0129265 (hereinafter referred to as Ouchi), US 8,229,791 (hereinafter referred to as Bradley), and US 2002/0161674 (hereinafter referred to as Scheer).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 10, and 16.  For independent claim 1, the prior art of Jones, Goss, Ouchi, Bradley, and Scheer specifically do not disclose: “receiving identification of a current repair process, within a manufacturing process, for a failed product associated with a first scheduled shipment; associating a first set of parameter values with the current repair process, wherein one or more of the parameter values within the first set are obtained using information characterizing previous repair processes for products similar to the failed product; predicting a degree of shipment delay, resulting from the current repair process, for the first scheduled shipment, wherein predicting the degree of shipment delay comprises applying a first machine learning model to the first set of parameter values; and based on the degree of shipment delay, formulating a proposed action, wherein the proposed action comprises at least one of waiting for completion of the current repair process, replacing the failed product with an alternative product undergoing the manufacturing process, wherein the alternative product is associated with a second scheduled shipment, or initiating production of a new product to replace the failed product.”.  Similar reasoning and rationale apply to the other independent claims 10 and 16.  Dependent claims 2-9, 11-15, and 17-20 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/28/2022
		


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL A Brief Review of Machine Learning, 2009, which discloses "Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis.", see also Computation Finance, 2010, which discloses "Table 2 lists the statistical and artificial intelligence techniques that are widely used in computational finance."